DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2020 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3 and 8) in the reply filed on 02/08/2022 is acknowledged.
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2022.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In claim 1, line 8, change “…AD conversion circuits…” to “…analog-to-digital (AD) conversion circuits…”
In claim 8, line 1, change “…an imaging device according to Claim 1” to “…the imaging device according to Claim 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2021/0368121 A1) in view of Mabuchi (US 2016/0344959 A1).

Regarding claim 1, Sakurai et al. (hereafter referred as Sakurai) teaches an imaging device (Sakurai, Figs. 1 and 3) comprising: 
a first substrate (Sakurai, Fig. 1A, chip 1, Paragraph 0030); and 
a second substrate stacked on the first substrate (Sakurai, Fig. 1A, Chip 2, Paragraph 0030, Chip 1 is considered to be on the bottom.); 
wherein the first substrate includes a plurality of pixels forming a first array and disposed in a matrix shape (Sakurai, Figs. 1A and 3A, pixel circuits 10, Paragraph 0030 and 0055), 

the second substrate includes a plurality of AD conversion circuits forming a second array (Sakurai, Figs. 1A and 3B, electric circuits 20, Paragraph 0029 and 0072-0074, The electric circuits 20 may be AD conversion circuits.) each AD conversion circuit included in the plurality of AD conversion circuits being configured to convert the pixel signal read from two or more pixels included in the plurality of pixels and belonging to the pixel block corresponding to the AD conversion circuit to a digital signal (Sakurai, Fig. 3B, Each AD conversion circuit is provided for all pixels of a pixel block (pixel column).), 
a selecting circuit configured to control a timing al which the pixel signal is read from the plurality of pixels (Sakurai, Paragraphs 0067 and 0071, scanning circuit not illustrated),
each pixel block included in the plurality of pixel blocks includes all of the pixels disposed in one or more columns in the first array (Sakurai, Fig. 3A, Paragraph 0055, Each column of pixels is a pixel block.),
the plurality of AD conversion circuits are disposed in a matrix shape having M rows and N columns, the M being an integer greater than or equal to 3, the N being an integer greater than or equal to 2 (Sakurai, Fig. 3B, Paragraphs 0044 and 0054 Sakurai depicts an example with M= 4 and N = 5.), 
a width of each AD conversion circuit included in the plurality of AD conversion circuits in a row direction in the second array is larger than a pitch of each pixel included 
for all combinations of two pixel blocks included in the plurality of pixel blocks and adjacent to each other in the first substrate, two AD conversion circuits included in the plurality of AD conversion circuits and corresponding to the adjacent two pixel blocks are adjacent to each other in the second substrate (Sakurai, Fig. 3, For every two pixel columns adjacent to each other, the corresponding AD conversion circuits are also adjacent to each other in either the vertical or horizontal direction.).
However, Sakurai does not teach wherein at least one of the first substrate and the second substrate includes a selecting circuit configured to control a timing al which the pixel signal is read from the plurality of pixels.
In reference to Mabuchi, Mabuchi teaches wherein at least one of a first substrate (Mabuchi Fig. 2A, first semiconductor chip 2) and a second substrate (Mabuchi, Fig. 2B, second semiconductor chip 3) includes a selecting circuit (Mabuchi, Fig. 2, vertical driving circuit 7 and/or control circuit 12) configured to control a timing al which the pixel signal is read from the plurality of pixels (Mabuchi, Paragraphs 0052 and 0055).
These arts are analogous since they are both related to stacked image sensors. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Sakurai with the method of providing selecting circuits on first or second substrates as seen in Mabuchi.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely 

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Sakurai with the method of providing selecting circuits on first or second substrates as seen in Mabuchi to appropriately provide signals to the pixels and allow for placement of the selecting circuits in a compact manner. That is, to allow the selecting circuits to be placed on the image sensor without the need for an additional substrate or chip.

Regarding claim 2, the combination of Sakurai and Mabuchi teaches the imaging device according to Claim 1 (see claim 1 analysis), 
wherein the plurality of pixel blocks include a first pixel block (Sakurai, Fig. 3A, pixel group 15e1), a second pixel block (Sakurai, Fig. 3A, pixel group 15f1), a third pixel block (Sakurai, Fig. 3A, pixel group 15e2), and a fourth pixel block (Sakurai, Fig. 3A, pixel group 15f2),
the second pixel block is adjacent to the first pixel block in a row direction in the first array (Sakurai, Fig. 3A, pixel groups 15e1 and 15f1 are adjacent in a row direction (horizontal).),
the fourth pixel block is adjacent to the third pixel block in the row direction in the first array (Sakurai, Fig. 3A, pixel groups 15h3 and 15e4 are adjacent in a row direction (horizontal).),

the second AD conversion circuit is adjacent to the first AD conversion circuit in a column direction in the second array (Sakurai, Fig. 3B, electric circuits 20(p,v) and 20(q,v) are adjacent in the column direction (the lower direction).), 
the fourth AD conversion circuit is adjacent to the third AD conversion circuit in a direction opposite to the column direction in the second array (Sakurai, Fig. 3B, electric circuits 20(s,w) and 20(r,w) are adjacent in the upper direction.), and 
a first column including the first AD conversion circuit and the second AD conversion circuit is adjacent to a second column including the third AD conversion circuit and the fourth AD conversion circuit in the second array (Sakurai, Fig. 3B, The first column is column “v”, the second column is column “w”.).

Regarding claim 3, the combination of Sakurai and Mabuchi teaches the imaging device according to Claim 1 (see claim 1 analysis), further comprising a connection electrode electrically connecting the first substrate and the second substrate together (Sakurai, Fig. 3, Paragraph 0042, Conductors 13 and 23), 

the connection electrode is disposed so as to overlap the AD conversion circuit included in the plurality of AD conversion circuits and is connected to the signal line (Sakurai, Fig. 3, Paragraph 0042, Conductors 13 and 23); and 
each AD conversion circuit included in the plurality of AD conversion circuits is connected to the connection electrode (Sakurai, Fig. 3B, Paragraph 0042, Conductors 13 and 23).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2021/0368121 A1) in view of Mabuchi (US 2016/0344959 A1) in further view of Blanquart (US 2012/0307030 A1).

Regarding claim 8, the combination of Sakurai and Mabuchi teaches the imaging device according to Claim 1 (see claim 1 analysis). However, the combination of Sakurai and Mabuchi does not teach an endoscope device comprising an imaging device according to Claim 1.
In reference to Blanquart, Blanquart teaches an endoscope device comprising an imaging device (Blanquart, Fig. 33, Paragraph 0198).
These arts are analogous since they are all related to stacked imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Sakurai 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WESLEY J CHIU/           Examiner, Art Unit 2698               


/Timothy J Henn/           Acting Supervisory Patent Examiner of Art Unit 2698